Citation Nr: 0605759	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  03-19 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
30 percent for post-traumatic stress disorder.

2.  Entitlement to an initial disability rating higher than 
20 percent for diabetes mellitus, type II 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Martin, Counsel
INTRODUCTION

The veteran had active service from July 1970 to January 
1972, and from August 1977 to August 1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of July 2002 and later by 
the Department of Veterans Affairs (VA) San Juan, Puerto 
Rico, Regional Office (RO).  

The Board notes that the appeal for higher evaluations arises 
from the initial rating decision which established service 
connection for the disabilities and assigned the initial 
disability evaluations.  Therefore, the entire rating period 
is to be considered, including the possibility of staged 
ratings (i.e., separate ratings for separate periods of time) 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The issues have been characterized 
accordingly.

The issue of entitlement to a higher initial rating for 
diabetes mellitus is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the claim for a higher 
rating for post-traumatic stress disorder, and there has been 
no prejudicial failure of notice or assistance to the 
appellant. 

2.  The post-traumatic stress disorder has resulted in 
disturbances of motivation and mood, but has not resulted in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; or difficulty in establishing and maintaining 
effective work and social relationships.  Nor does the 
veteran have other symptoms on a par with the level of 
severity exemplified in these manifestations.


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 30 
percent for post-traumatic stress disorder are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) defines the obligations of 
the VA with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  
The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decisions, the statement of the case (SOC), the 
supplemental statement of the case (SSOC) and letters sent to 
the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The SOC and SSOC included 
summaries of the evidence that had been obtained and 
considered.  The SOC and SSOC also included the requirements 
that must be met to establish the benefits.  The basic 
elements for establishing these benefits have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The communications, 
such as letters from the RO dated in July 2003, August 2003, 
and July 2005 provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The July 2005 letter from the RO specifically 
advised him that he should let the RO know about any 
additional evidence or information that he thought would 
support the appeal, and to submit any such information in his 
possession.  Thus, the fourth element is satisfied.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board notes that in Mayfield, the Court, citing Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II), noted 
that a VCAA notice must be provided to a claimant before the 
initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim.  The veteran's 
initial VCAA letter was provided in July 2003 which was after 
the adjudication of his claim.  However, in Mayfield the 
Court noted that an error in the timing of the notice is not 
per se prejudicial and that to prove prejudice, the appellant 
had to claim prejudice with specificity.  In the present 
case, the Board finds that there was no prejudice to the 
appellant.  The Court in Mayfield noted that there could be 
no prejudice with an error in the timing of the VCAA notice 
if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The appellant was given 
the VCAA notice letters and was given an ample opportunity to 
respond.  The appellant has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran was afforded VA examinations.  The RO 
obtained all relevant evidence identified by the veteran.  
The record includes his current post service treatment 
records.  The veteran has declined a hearing.  The Board does 
not know of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The rating schedule is primarily a guide in 
the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent as far 
as can practicably be determined the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the disability. 38 C.F.R. § 4.1.

Diagnostic Code 9411 provides that a 10 percent rating is 
warranted where there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; where the symptoms 
are controlled by continuous medication.  A 30 percent rating 
is warranted when post-traumatic stress disorder is 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When applying the rating 
schedule, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.

The evidence which has been developed in connection with the 
current claim includes the report of a post-traumatic stress 
disorder examination conducted by VA in August 2002.  The 
report shows that the examiner reviewed the claims file 
before the examination.  The veteran gave a history of 
psychiatric treatment for the first time at a VA clinic three 
months ago.  There was no past history of treatment or 
psychiatric hospitalizations.  There was also no past history 
of alcohol or drug abuse, or suicidal attempts.  The veteran 
stated that he was on medications, including Sertraline at 
bedtime and Trazodone at bed time.  He reported that in the 
last year he had ben feeling sad, depressed, with 
irritability, loss of energy, insomnia, anxiety and increased 
tension.  He had a tendency to be isolated from other people.  
He reported having nightmares about traumatic combat 
experiences two to three times per week.  He woke up anxious 
and got out of bed and walked around trying to calm himself.  
He also reported having intrusive distressing recurrent 
thoughts on almost a daily basis that were interfering with 
his daily activities.  He avoided war movies, and television 
news about terrorist attacks.  He also avoided talking about 
his traumatic experiences.  He was disturbed by loud noises.  

The examiner reviewed the veteran's military history, and 
noted that he had gotten married in 1973 and had two 
children.  He was still living with his wife and daughter 
after 29 years of marriage.  No marital problems were 
reported.  On mental status examination, the veteran was 
appropriately dressed with adequate hygiene and was 
cooperative.  He was spontaneous and able to establish eye 
contact with the examiner.  He was alert, fully aware of the 
interview situation and was in full contact with reality.  
There was no evidence of psychomotor retardation or 
agitation.  There were no tics, tremors and no abnormal 
involuntary movements. His thought process was coherent and 
logical.  There was no looseness of association, and no 
evidence of disorganized speech.  There was no evidence of 
delusions and no evidence of hallucinations.  He had no 
phobias, obsessions, and no suicidal ideations.  In the 
contents of thought, he had guilt feelings about his 
participation in killing in Vietnam and intrusive distressing 
recurrent thoughts about his traumatic combat experiences.  
His mood was depressed.  His affect was constricted and 
appropriate.  He was oriented in person, place and time. His 
memory for recent, remote and immediate events was intact.  
His abstraction capacity was normal.  His judgment was good.  
His insight was also good.  The diagnosis was post-traumatic 
stress disorder, chronic. 

The report of a PTSD examination conducted by VA in August 
2003 contains essentially the same information.  On mental 
status examination, the veteran was clean and was adequately 
dressed and groomed.  He was pleasant to approach, and was 
cooperative.  He was alert and oriented times three.  His 
mood was depressed, and his affect was constricted.  However, 
his attention, memory and concentration were all good.  His 
speech was clear and coherent.  He was not hallucinating, and 
was not suicidal or homicidal.  His insight and judgment were 
fair.  He exhibited good impulse control.  The diagnosis was 
post-traumatic stress disorder with depressive features.  

The veteran was afforded a third post-traumatic stress 
disorder examination by VA in September 2005.  It was noted 
that he continued to receive treatment from the VA outpatient 
clinic.  The veteran reported that he had retired due to his 
condition.  He reported that he had been depressed and had 
considered being hospitalized, but had continued on 
treatment.  He also reported that he had diabetes for five 
years and was on treatment.  He complained of having no 
energy or desire to do anything.  He reported that he lacked 
any interest in any sexual activity.  He said that he spent 
the day at home and did not like to go out.  He denied any 
violence or aggressivity.  He reportedly had nightmares with 
agitation and had hit his wife in his sleep.  He reported 
having a dream about having been shot in the back, and said 
that he awoke very agitated.  He participated in group 
therapy.  The examiner noted that the veteran had retired 
from his job of 28 years.  He lived with his wife and 
children.  He received government retirement and VA 
compensation benefits.  

On mental status examination, the veteran was clean and 
adequately groomed and dressed.  He was alert and oriented 
times three.  His mood was slightly depressed.  He was alert 
and oriented times three.  His mood was slightly depressed.  
His affect was constricted.  His attention was good, as was 
his concentration.  His memory was also good.  His speech was 
clear and coherent.  He was not hallucinating.  He was not 
suicidal or homicidal.  His insight and judgment were fair.  
He exhibited good impulse control.  There was no impairment 
of thought process or communications.  No delusions or 
hallucinations were described.  He kept good eye contact with 
good interaction during this session, even having a slow pace 
of speech flow.  He reported no memory loss of impairment.  
No obsessive or ritualistic behavior was described.  His 
speech was clear, coherent and soft.  No panic attacks were 
described.  He still had nightmares and had a restless 
agitated sleep.  The diagnosis was post-traumatic stress 
disorder.  

Also of record are VA outpatient treatment records, including 
some pertaining to the PTSD.  For example, a record dated in 
December 2004 reflects that the veteran was cooperative, with 
spontaneous speech of a normal rate and volume.  His mood was 
described as good, with a restricted affect.  He was relevant 
and coherent.  He was not delusional, suicidal or homicidal.  
A social work note dated in July 2005 reflects that the 
veteran attended the Vietnam Support Group therapy session.  
The issue discussed was anxiety and stress management.  The 
veteran reportedly had made moderate progress toward meeting 
that objective.  He had an active participation in the 
session and was able to express his feelings and concerns, 
with good integration to the group dynamic.  He was alert, 
coherent, and able to give and receive feedback from others,  

Based on the foregoing evidence, the Board finds that the 
post-traumatic stress disorder has caused disturbances of 
motivation and mood, but has not resulted in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; or difficulty in establishing and maintaining 
effective work and social relationships.  Such symptoms are 
not noted in the medical evidence.  On the contrary, the 
examination reports specifically indicate that most of these 
manifestations were not present.  Accordingly, the Board 
concludes that a rating higher than 30 percent is not 
warranted.  Also, the disorder does not appear to have 
changed significantly during this initial rating period so as 
to warrant a staged rating.  See Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  

The Board has considered the issue of entitlement to an 
extraschedular evaluation for the veteran's service-connected 
post-traumatic stress disorder under the provisions of 38 
C.F.R. § 3.321(b)(1).  The Board notes that in exceptional 
cases where evaluations provided by the rating schedule are 
found to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  

The record does not reflect a disability picture that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected post-traumatic stress disorder.  
The Board notes that the disability has not required frequent 
hospitalizations.  The VA examination report shows that he 
denied ever being been hospitalized for treatment for the 
disorder.  With respect to any assertion that his disability 
has caused marked interference with his employment, the Board 
notes that there is no objective indication that the 
veteran's lack of employment is due to his post-traumatic 
stress disorder.  Although he has indicated that he had to 
retire because he no longer had the level of energy required 
to work, the record reflects that the former employer granted 
him benefits on the length of service rather than on a 
determination that he was disabled.  The Board does not find 
the veteran's case outside the norm so as to warrant 
consideration of the assignment of an extraschedular rating.  
Therefore, referral of this matter for consideration under 
the provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet. App. 94-96 (1996).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an initial rating in excess of 30 percent for 
PTSD.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 
38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to an initial disability rating higher than 30 
percent for post-traumatic stress disorder is denied.





REMAND

The Board finds that the duty to assist the veteran under the 
VCAA has not been met with respect to the claim for a higher 
rating for diabetes mellitus.  In this regard, the Board 
finds that additional relevant evidence exists which has not 
been obtained.  In an Authorization and Consent to Release 
Information to the Department of Veterans Affairs which is 
undated, the veteran reported that he had been treated for 
diabetes on a monthly basis since 1998 by a particular 
private health care provider (Sociedad Doctores Lopez Del 
Pozo).  The RO wrote to that health care provider in July 
2003 and requested copies of the veteran's treatment records.  
Significantly, however, no reply was ever received, and no 
additional efforts were made to obtain those records.

Under 38 C.F.R. § 3.159(c)(1), the VA has a duty to make 
reasonable efforts to obtain records in the custody of 
private medical care providers.  Such reasonable efforts will 
generally consist of an initial request for the records and, 
if the records are not received, at least one follow-up 
request.  No such follow up request was made in this case.

Accordingly, the case is REMANDED for the following action:

1. The RO should again write to Sociedad 
Doctores Lopez Del Pozo and request the 
veteran's medical treatment records 
pertaining to diabetes mellitus.  If the 
RO is unable to obtain the records, the 
RO must provide written notification to 
the veteran pursuant to 3.159(e).  The 
veteran should then be afforded a period 
of time to obtain and submit the records.  

2.  The RO should then review all 
additional evidence which is added to the 
claims file and determine whether the 
benefits sought on appeal may now be 
granted.  If the benefits sought on 
appeal remain denied, the appellant and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


